GRIMES, Acting Chief Judge.
The state charged appellants Whitehead and Gillen with violation of the RICO statute and charged all three appellants with conspiracy to traffic in certain controlled substances. The appellants ultimately pled nolo contendere, reserving the right to appeal the denial of several motions.
Appellants Whitehead and Gillen argue that their RICO convictions must be reversed because the state’s information against them was identical to the one we deemed legally insufficient in Beatty v. State, 418 So.2d 271 (Fla. 2d DCA 1982). The state argues under the rationale of Dean v. State, 414 So.2d 1096 (Fla. 2d DCA 1982), that the stipulation of a factual basis in connection with the entry of their pleas of nolo contendere cured the deficiencies in the information. We decline to accept the state’s position. Our holding in Dean must be limited to the particular circumstances of that case. The deficiency in the Dean information was obviously a typographical error, and the point had never been argued to the trial court. Here, the deficiency in the RICO information was more than technical, and it was specifically pointed out to the trial court. The RICO information against Whitehead and Gillen was insufficient for the reasons expressed in Beatty and should have been dismissed.
Appellants’ remaining points have no merit.
Accordingly, we reverse the RICO convictions against appellants Whitehead and Gil-len, but we affirm all of the other judgments of guilt.
SCHEB and SCHOONOVER, JJ., concur.